DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2 and 6 are objected to because of the following informalities:  
Claim 1 reciting the acronym “MIMO” should read --Multiple-Input Multiple-Output (MIMO)-- for clarity. 
Claim 2 reciting “the inverted F antenna” should read --the-inverted F antenna--. 
Claim 6 reciting “an FPC process, an LDS process or a PCB process” should clearly define the acronyms “FPC”, “LDS” and “PCB” for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “a first antenna formed at the open-circuit end and a second antenna formed at the short-circuit end” is indefinite, since scope this limitation cannot be ascertained, i.e., it’s unclear how the first and second antenna are “formed” as recited. Are the respective antennas formed by virtue of specific operating frequencies or by their respective structure? Antennas often define open-circuits and/or short-circuits as part of their structure; however, it’s not understood how an antenna can be formed at an open-circuit end and another formed at a short-circuit end.
Claim 1 reciting a “MIMO antenna”, a “first antenna” and a “second antenna” are indefinite, since it’s unclear how the first and second antenna relate to the MIMO antenna recited in preamble. In other words, the structural interrelationship between the three antennas (i.e., three instances of “antenna”) is ambiguous. 
Rest of the claims are rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over “Basirat” (US 2014/0333504). 
Claim 1: As best understood, Basirat discloses a compact dual-band MIMO antenna [0062], comprising: 
a system ground unit 7 (Fig. 3) [0069]; 
a radiation arm 3’, 3 having an open-circuit end (free end of 3’) and a short-circuit end (left of 3, connected to 6); and 
a first antenna 10’ formed at the open-circuit end and a second antenna 10 formed at the short-circuit end (see Fig. 3), 
wherein the first antenna comprises a grounding arm 6’ connecting the radiation arm 3’ with the system ground unit 7, a first feeding arm 5’ located between the grounding arm 6’ and the open-circuit end and a first passive element (not shown in Fig. 3 but similar to 13 in Fig. 4, i.e., element 13 employed in 10’ of Fig. 3) connected to the system ground unit 7, and the second antenna 10 comprises a second feeding arm 5 (Fig. 3) located between the short-circuit end (left of 3, connected to 6) and the grounding arm 6’ and a second passive element 13 (Fig. 4) connected to the system ground unit 7.
Basirat fails to expressly teach the first and second passive elements 14 being parasitic arms. 
However, Basirat teaches [0073] “The second 11 and a third 12 grounding elements may comprise one or more matching element(s) 13. The matching element 13 may comprise a passive 
A skilled artisan would appreciate that a matching element comprising a passive element may function as a parasitic arm. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Basirat’s MIMO antenna such that the first and second passive elements are used as parasitic arms, in order to facilitate multi-band operation [0064]. 

Claim 2: Basirat fails to expressly teach wherein the first antenna is an inverted-F antenna, and the second antenna is a loop antenna that forms an orthogonal mode with the inverted F antenna.
However, Basirat suggests desired antenna configuration [0052], including dipole, loop and PIFA [0061], for multiband operation (see ¶¶ [0064]-[0065]). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Basirat’s MIMO antenna such that wherein the first antenna is an inverted-F antenna, and the second antenna is a loop antenna that forms an orthogonal mode with the inverted F antenna, in order to obtain tuned antenna operational parameters including resonance in desired bands. 

Claim 5: Basirat discloses the compact dual-band MIMO antenna as described in claim 1, further comprising a substrate layer 8 (Fig. 1a) on which the first antenna and the second antenna are disposed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Basirat (cited above) in view of “Napoles” (US 9484631). 

Napoles discloses wherein the first antenna 402 (Fig. 4) and the second antenna 404 are formed on the substrate layer (“antenna carrier”) by an FPC process, an LDS process or a PCB process.
Napoles teaches “In some embodiments, some antenna elements are manufactured using the Laser Direct Structuring (LDS) method and some antenna elements (e.g., WLAN/PAN antenna for BT/Wi-Fi/5 GHz) are manufactured with flex circuit technology.” (Col. 4, ll. 2-6)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Basirat’s invention such that wherein the first antenna and the second antenna are formed on the substrate layer by an LDS process, in order to facilitate multiband operation (Napoles: col. 4, first para.). 

Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tay et al. (US 2015/0116183)
Lee et al. (US 9711858)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845